Citation Nr: 1326940	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  07-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension and early hypertensive heart disease. 

2.  Entitlement to service connection for right bundle branch block.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  He also had an additional 10 months and 2 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico. 

The case was most recently before the Board in September 2012.  At that time, the Board granted the Veteran's claims for erectile dysfunction and special monthly compensation and remanded the remaining issues for further development.  The Appeals Management Center (AMC) effectuated the Board's grant in an October 2012 rating decision.  At that time, the issues on appeal also included claims of service connection for methemoglobinemia, tension headaches with migraine features, and low back disorder.  In a March 2013 rating decision during the pendency of this appeal, the Veteran was granted service connection for methemoglobinemia, migraine headaches, and lumbar strain and lumbar spine degenerative changes with associated herniated disc at L5-S1.  This represents a complete grant with regard to those issues and as such they are no longer before the Board.  The remaining issues on appeal are entitlement to service connection for hypertension and early hypertensive heart disease and right bundle branch block, as reflected on the title page.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand this case.

At the time of his August 1998 enlistment examination, the Veteran's blood pressure was 140/86.  In his December 2003 pre-deployment health assessment, the Veteran was noted to have hypertension controlled by medication.  This record does not note right bundle branch block.  A May 2004 service treatment record refers to a private doctor's note that stated that the Veteran was diagnosed with hypertension and right bundle branch block on December 21, 2000.  The original note is not of record. 

As a chronic disability listed in 38 C.F.R. § 3.309, cardiovascular-renal disease, including hypertension, is presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As noted in the introduction, the Veteran had ten months of active duty service prior to December 2003.  The exact dates of this service are not currently verified but the amount of prior active service is documented on his DD Form 214.  On remand, inquiry into the Veteran's previous active duty service is necessary to determine if the December 21, 2000, diagnosis was rendered during or within one year of his separation from any period of active duty service of at least ninety days; thus invoking the presumption.

If direct or presumptive service connection is not warranted for an earlier period of service, then the question becomes whether the hypertension noted at the time of the Veteran's reentrance into active duty in December 2003 was aggravated beyond its natural progression due to his active duty service.  A January 2013 VA examiner provided a negative opinion on this question, however no rationale was provided as the statements contained under the heading "rationale" were conclusory and, in essence, just the opinion itself.  As such, this rationale is inadequate and an addendum opinion must be obtained on remand wherein the examiner explains his reasoning behind this finding.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (finding that a medical opinion is inadequate for purposes of VA claims, unless accompanied by a rationale).

With regard to the claim of service connection for right bundle branch block, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption of soundness can be rebutted by a showing of clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Id.  The September 2005 VA heart examiner found that the medical literature did not support a relationship between the Veteran's hypertension and right bundle branch block.  As such, the December 2003 notation of hypertension that pre-existed the Veteran's deployment would not establish the pre-existence of right bundle branch block.  Nevertheless, the service treatment records repeatedly refer to a history of right bundle branch block.  Thus medical opinions are necessary to determine whether there is clear and unmistakable evidence (i.e. undebatable) both that the Veteran's right bundle branch block pre-existed service and that it was not aggravated by his military service.

If the examiner does not find clear and unmistakable evidence that the Veteran's right bundle branch block pre-existed service and that it was not aggravated by his military service, then the presumption of soundness is not rebutted and the claim is treated as an ordinary claim for service connection.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service records (personnel records and treatment records) from his periods of National Guard service, specifically those covering the period from August 1998 to December 2003.  Specifically, records showing the Veteran's periods of active duty service, active duty for training, and inactive duty for training.  If any such National Guard records are unavailable, the claims file should be clearly documented to that effect.

2.  Return the claims folder to the physician who provided the January 2013 opinion for the purpose of obtaining an addendum.  If the physician is not available, another physician may review the record and provide the needed opinions.  If further examination is recommended, this should be undertaken.

a.  Specifically, the examiner should provide a detailed rationale for his January 2013 opinion regarding the Veteran's hypertension.  If the examiner's opinion has changed, the examiner should provide reasons for the new opinion.

b.  The examiner should then provide an opinion as to whether there is clear and unmistakable (i.e. undebatable) that the Veteran's right bundle branch block pre-existed his service from December 2003 to March 2005.

i.  If so, is there clear and unmistakable evidence that the Veteran's pre-existing right bundle branch block was not aggravated beyond the natural progress of the disease by his military service from December 2003 to March 2005?

ii.  If not, is it at least as likely as not that the Veteran's currently diagnosed right bundle branch block was incurred in or otherwise related to the Veteran's military service?

Any opinions expressed must be accompanied by a complete rationale.  If the examiner cannot respond without resorting to speculation, a complete explanation as to why a response would be speculative must be provided.

3.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

